DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment of 3/15/22 does not render the application allowable.
Remarks
	Applicant has amended claims 1 and 5.  Claims 1-7 are pending in the application and are considered on their merits below.
Status of Objections and Rejections
	All rejections from the previous office action are withdrawn and modified to reflect Applicant’s amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the claim recites the limitation "the flexible photovoltaic module" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  It appears Applicant may have intended 
Regarding claims 2-7, these claims depend from claim 1 and are rejected on the same grounds presented above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Humphrey-Smith (WO 2011148139) in view of Lener (WO 2015192126).
As to claim 1, Humphrey-Smith is directed to a photovoltaic facility (F4) wherein the facility comprises a sealing tarpauling (112) which is intended for covering a waste heap (landfill, 102), at least in part, and at least two flexible PV modules (134) comprising cells based on mono or multi-crystalline silicon (page 16 paragraph 2), the at least two flexible PV modules being interconnected (step 5, page 59) and fixed to the sealing tarpauling by means of adhesive bonding (step 2, page 59).
The reference fails to teach a junction box.  Lener is directed to systems/methods of applying flexible solar panels to flexible membranes (title/abstract) and teaches at least one junction box that is generally parallelepipedic in shape (F4) and comprising a contact face that is designed to be arranged in contact with a surface of the flexible photovoltaic module, a connection face that is arranged so as to be perpendicular to the contact face and comprises at least one opening that is designed to allow at least one connection cable to pass through (114a shows all faces, wiring 0036), a fixing face comprising at least one fixing means (0036) for a chain return from the PV facility to the jbox being arranged to be perpendicular to the contact and connection face (see paragraph 0036 and Figure 4).

Lener is directed to systems/methods of applying flexible solar panels to flexible membranes (title/abstract) and teaches suitable adhesive materials for such including acrylic foam tape or butyl adhesives (paragraph 0021).
Therefore, a skilled artisan at the time the invention was filed would have recognized the lapse in Humphrey-Smith’s teaching and looked to the prior art to glean an appropriate adhesive material, such as the butyl adhesive taught by Lener as appropriate for flexible applications, with a reasonable expectation of success.
Regarding claim 6, modified Humphrey-Smith teaches the at least two flexible photovoltaic modules being adhesively bonded after the sealing tarpaulin has been deposited on the waste heap (page 21, lines 1-24).
Regarding claim 7, modified Humphrey-Smith teaches the radius of curvature being limited to 20cm (see Figure 4 and page 11, lines 5-10 which teaches less than 20cm).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Humphrey-Smith (WO 2011148139) in view of Lener (WO 2015192126) as applied to claim 1 above, and further in view of Yekutiely (WO 2007141773).
Regarding claim 3, Applicant is directed above for a full discussion of modified Humphrey-Smith as applied to claim 1.  The reference teaches PV laminates and teaches crystalline Silicon based cells, but fails to teach the cells comprising a layer of interconnected PV cells, a front and a rear encapsulation layer sandwiching the layer of cells.
Yekutiely is directed to laminated silicon-based solar devices and teaches the use of front and rear encapsulation layers for a silicon solar cell lamination to provide UV stabilization and weather protection (page 3, line 30-page 4, line 9).
.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Humphrey-Smith (WO 2011148139) in view of Lener (WO 2015192126) as applied to claim 1 above, and further in view of Dinelli (WO 2018060611).
Regarding claim 4, Applicant is directed above for a full discussion of modified Humphrey-Smith.  The reference is silent as to the stack of layers that comprises the at least two flexible PV modules.  
Dinelli is directed to flexible PV modules and is referenced by Applicant’s instant disclosure (paragraphs 0062-0063 of PGPub) and teaches a stack (Figure 5; page 9, line 30-page 10, line 25) comprising a translucent layer in front of the panel (C1), a layer of dry fiberglass fabric (C2), a layer of fiberglass fabric preimpregnated with epoxy resin (C3), a layer of PV cells (C4), a second layer of dry fiberglass fabric (C5), a second layer of fiberglass fabric preimpregnated with epoxy resin (C6), and a layer behind the panel (C7).
Alternate Consideration

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Humphrey-Smith (WO 2011148139) in view of Zhou (CN 105048957, machine translation provided).
As to claim 1, Humphrey-Smith is directed to a photovoltaic facility (F4) wherein the facility comprises a sealing tarpauling (112) which is intended for covering a waste heap (landfill, 102), at least in part, and at least two flexible PV modules (134) comprising cells based on mono or multi-crystalline 
The reference fails to teach a junction box.  Zhou teaches a junction box for a photovoltaic device (Figures 1 and 2 ; abstract) comprising a contact face designed to be arranged in contact with a surface of the flexible PV module (any side capable of being designed to be arranged in contact with PV surface; page 8); a connection face arranged so as to be perpendicular to the contact face and comprises at least one opening that is designed to allow at least one connection cable to pass through (cables 14 shown in Figures 1 and 2; face defined by side 14 connects to/through); a fixing face comprising at least one fixing means for a chain return cable (string ground) from the PV facility to the j box, the fixing face being arranged so as to be perpendicular to the contact and connection faces (see configuration in Figures; 6 is ground track with holes for connection/fixing).
Therefore, it would have been obvious to a skilled artisan reviewing Humphrey-Smith to select a known and usable jbox for the configuration, especially that found in Zhou to provide power output protection of the circuit structure in a configuration that is easy to maintain and reduce maintenance of labor, material, and time lost which reduces operation and maintenance cost of the facility (abstract).
Regarding claim 5, the prior art teaches the j box being fixed to the flexible PV module (see Zhou page 6 paragraph 2 teaches fixation by elastic clip which reads on the instant claim).
Response to Arguments
Applicant's arguments filed 3/15/22 have been fully considered but they are not persuasive. Applicant argues that the Lerner reference fails to teach the required jbox (pages 5-6).
The Examiner respectfully disagrees.  The instant claim requires 3 faces, clearly configured in the figures of the prior art.  The specific terminology of the prior art does not displace the use of the reference for a prima facie case of obviousness.  
The remaining arguments appear to be mere recitation of allowability.  The claims stand rejected as presented above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/               Primary Examiner, Art Unit 1726